Citation Nr: 1037112	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability, 
to include as due to left knee disability.

3.  Entitlement to service connection for left foot disability, 
to include as due to left knee disability.

4.  Entitlement to restoration of service connection for right 
foot disability, to include as due to left knee disability.

5. Entitlement to service connection for a left hip disability, 
to include as due to left knee disability.

6. Entitlement to service connection for a low back disability, 
to include as due to left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1984 to May 1987, was a member of the Navy Reserve for 
approximately 20 years with periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), and had 
another period of active duty from January 2003 to September 
2003.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from March 2007 and November 2008 rating decisions by 
the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The Veteran testified at a June 2010 Board hearing held before 
the undersigned at the RO.  A transcript of the hearing is 
associated with the claims file. 

Additional evidence was submitted at the Board hearing along with 
a statement by the Veteran waiving RO consideration of such 
evidence.

The issues of entitlement to service connection for right knee, 
left foot, right foot, left hip and low back disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Currently diagnosed left knee meniscal tear, status post ACL 
reconstruction with degenerative changes, was incurred during a 
period of INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for left knee meniscal tear, 
status post ACL reconstruction with degenerative changes, are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 101(24), 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With regard to the sole issue decided here, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  



II.  Analysis

The Veteran is seeking entitlement to service connection for left 
knee disability.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records during the Veteran's first period of 
active duty service are silent with respect to any injury to the 
left knee.  Further, the Veteran does not claim that his current 
left knee was incurred during this period of service.  Rather, in 
his statements of record as well as during his Board hearing 
testimony, he consistently reported that he injured his left knee 
while doing training exercises during a four-day drill weekend at 
Whiteman Air Force Base (AFB) in November 2001 while in the 
Reserve.  He further reported that the knee was scoped in 
February 2002.  In January 2003, he was activated for the Gulf 
War and that same month, his left knee gave out while playing 
softball.  He underwent a second operation in February 2003.  

Reserve records showed that from January 2000 to January 2001, 
the Veteran had no days of active duty or ACDUTRA.  However, the 
records do indicate that he had 60 days of INACDUTRA during this 
period.  The records also showed that on November 15, 2001, the 
Veteran was on the Drill Pay Schedule.    

Further, a November 15, 2001 service treatment record at Whiteman 
AFB showed that the Veteran felt the left knee pop while training 
and the assessment was questionable ACL tear.  Follow up Corpus 
Christi Naval Hospital records showed that on November 28, 2001, 
the Veteran complained of left knee pain and stated that he 
twisted his knee while training on drill two weeks prior.  An MRI 
showed swelling and edema of the ACL.  A follow up December 2001 
record showed that the Veteran had an ACL tear.  In February 
2002, the Veteran underwent a knee arthroscopy with debridement 
of his anterior cruciate ligament performed by Jeffrey D. Carter, 
D.O.  Follow up private treatment records in 2002 from Dr. Carter 
continued to show treatment for the left knee following the 
surgery.  

Subsequently, records showed that during his second period of 
active duty, the Veteran's left knee "buckled" and "gave out" 
while playing softball in January 2003.  A February 2003 
Operation Report again noted that the Veteran had a twisting 
injury in late 2001.  At this time, the Veteran underwent 
arthroscopically-assisted left anterior cruciate ligament 
reconstruction.   

January 2004 service records continued to document an initial 
left knee injury in November 2001.  In October 2004, the Veteran 
underwent a Medical Board examination.  The assessment in 
pertinent part was chronic left anterior knee pain, status post 
ACL reconstruction; did not exist prior to enlistment.  It was 
recommended that the Veteran be made not fit for full duty 
because deployment or shipboard activities would worsen his 
condition.  

The claims file also includes a June 2010 private opinion from 
Dr. Carter, the doctor who performed the 2002 surgery.  He 
indicated that he had reviewed the service medical records.  He 
stated that the original injury dated back to November 14, 2001 
when he was injured while on duty at Whiteman AFB.  There was 
documentation of this injury.  Therefore, the Veteran had 
documented that this injury occurred while he was on duty, and 
subsequently treated while he was on duty.  The opinion concluded 
that the injury occurred in 2001, the doctor saw him in 2002 and 
scoped his knee and debrided it; however, reconstruction was done 
in 2004.  

Current VA treatment records showed a continuing assessment of 
left knee meniscal tear status post anterior cruciate ligament 
reconstruction with degenerative changes. 

Based on the evidence of record, the Board finds that service 
connection is warranted for left knee disability.  The Veteran 
credibly testified that he injured his left knee while doing 
training exercises in November 2001.  Importantly, a November 15, 
2001 treatment record documents this injury, and follow up 
treatment records continue to show that the original injury 
occurred at that time during training exercises.  Further, 
service records showed that he was on the drill pay schedule for 
that day and that he had 60 days of INACDUTRA during that year.  
Moreover, a June 2010 private opinion also confirmed that the 
Veteran originally injured his left knee during training 
exercises in 2001, and subsequently reinjured his knee while on 
active duty in 2003.  Importantly, service treatment records also 
showed that he injured his knee during active duty in January 
2003, and subsequently underwent surgery again in February 2003.  
In turn, it would appear that the Veteran either incurred a new 
left knee disability during this second period of active duty 
service or aggravated his prior left knee disability, which is 
clearly indicated by the need for another surgery.  Accordingly, 
when resolving the benefit of the doubt in favor of the Veteran, 
the Board must conclude that the Veteran injured his left knee 
during a period of INACDUTRA in 2001 and subsequently reinjured 
or aggravated his knee during active duty service in 2003, and, 
thus, service connection is warranted for left knee meniscal tear 
status post anterior cruciate ligament reconstruction with 
degenerative changes.


ORDER

Service connection for left knee meniscal tear, status post ACL 
reconstruction with degenerative changes is granted.


REMAND

The Veteran is also seeking service connection for right knee 
disability, left foot disability, right foot disability, left hip 
disability and low back disability.  He has claimed that these 
disabilities are secondary to his now service-connected left knee 
disability.  Given that the Board has granted service connection 
for the Veteran's left knee disability, the Board finds that the 
Veteran should be afforded a VA examination to determine whether 
these disabilities are proximately due to or aggravated by the 
his service-connected left knee disability.  38 C.F.R. § 3.310; 
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  Service treatment records 
showed that in May 1986, during his first period of active duty 
service, the Veteran complained of left heel pain.  Further, an 
August 2003 report of medical assessment, during his second 
period of service, showed that the Veteran reported problems with 
his feet.  In December 2008, the Veteran was afforded a VA 
examination to determine whether his current left foot disability 
manifested during his first period of active duty service.  
However, the examiner did not address the foot pain noted during 
his second period of active duty service.  Moreover, a January 
1987 treatment record also showed an assessment of low back pain, 
etiology unknown.  Lastly, at the Board hearing, the Veteran 
indicated that he injured his right knee at the same time that he 
injured his left knee during training.  Given these complaints 
during service, the Board finds that the VA examiner should also 
address whether these disabilities are directly related to 
service.  

Further, in light of the need to remand, the RO should obtain any 
additional VA treatment records from June 2010 to the present.  

Lastly, the RO should ensure that the Veteran has been provided 
sufficient VCAA notice with respect to these issues under 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully complied with and 
satisfied.  See also 38 C.F.R.  § 3.159.

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2010 to the present. 

3.  The Veteran should be scheduled for an 
appropriate VA orthopedic examination to 
determine the etiology of any currently 
manifested right knee disability, left foot 
disability, right foot disability, left hip 
disability and low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should clearly 
delineate all right knee, left foot, right 
foot, left hip and low back disabilities.  
The examiner should then opine as to 
whether it is at least as likely as not 
that any such diagnosed condition is caused 
or aggravated by the service connected left 
knee disability OR caused or aggravated in 
some other manner by service, to include 
periods of qualifying active duty as a 
Reservist.

4.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


